     Case 3:21-cv-00231-WHO Document 53 Filed 02/26/21 Page 1 of 10




     ANDRUS ANDERSON LLP                           GIBSON, DUNN & CRUTCHER LLP
 1   JENNIE LEE ANDERSON, SBN 203586               RICHARD J. DOREN, SBN 124666
     jennie@andrusanderson.com                     rdoren@gibsondunn.com
 2
     155 Montgomery Street, Suite 900              MATTHEW A. HOFFMAN, SBN 227351
 3   San Francisco, CA 94104                       mhoffman@gibsondunn.com
     Telephone: 415.986.1400                       RYAN S. APPLEBY, SBN 293008
 4                                                 rappleby@gibsondunn.com
     DICELLO LEVITT GUTZLER LLC                    333 South Grand Avenue Los Angeles, CA
 5   ADAM J. LEVITT                                90071-3197 Telephone: 213.229.7000
     alevitt@dicellolevitt.com                     Facsimile: 213.229.7520
 6
     MARK S. HAMILL*
 7   mhamill@dicellolevitt.com                     Attorneys for Defendant LEXINGTON
     10 North Dearborn Street, Sixth Floor         INSURANCE COMPANY
 8   Chicago, IL 60602
     Telephone: 312.214.7900
 9

10   Attorneys for Plaintiffs and Proposed Class
     [Additional Counsel Listed on Next Page]
11
                                UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13

14                                  SAN FRANCISCO DIVISION

15    MENOMINEE INDIAN TRIBE OF                     )   CASE NO. 3:21-cv-00231-WHO
      WISCONSIN, MENOMINEE INDIAN                   )
16    GAMING AUTHORITY d/b/a                        )   STIPULATED REQUEST FOR
                                                    )
      MENOMINEE CASINO RESORT, and                  )   ORDER CHANGING TIME AND
17    WOLF RIVER DEVELOPMENT                            [PROPOSED] ORDER PURSUANT TO
                                                    )
18    COMPANY, individually and on behalf of        )   LOCAL RULES 6-2 AND 7-12
      all others similarly situated,                )
19                                                  )   Date:    June 16, 2021
             Plaintiffs,                            )   Time:    2:00 p.m.
20                                                  )   Judge:   William H. Orrick
                                                    )
             vs.                                    )   Room:    Courtroom 2
21
                                                    )
22   (1) LEXINGTON INSURANCE                        )
         COMPANY;                                   )
23   (2) UNDERWRITERS AT LLOYD’S –                  )
         SYNDICATES: ASC 1414, XLC 2003,            )
24                                                  )
         TAL 1183, MSP 318, ATL1861, KLN            )
         510, AGR 3268;                             )
25
     (3) UNDERWRITERS AT LLOYD’S -                  )
26       SYNDICATE: CNP 4444;                       )
     (4) UNDERWRITERS AT LLOYD’S -                  )
27       ASPEN SPECIALTY INSURANCE                  )
         COMPANY;                                   )
28                                                  )

      STIPULATED REQUEST FOR ORDER CHANGING TIME AND [PROPOSED] ORDER
     Case 3:21-cv-00231-WHO Document 53 Filed 02/26/21 Page 2 of 10




     (5) UNDERWRITERS AT LLOYD’S -            )
 1        SYNDICATES: KLN 0510, ATL 1861,     )
          ASC 1414, QBE 1886, MSP 0318, APL   )
 2                                            )
          1969, CHN 2015, XLC 2003;           )
 3   (6) UNDERWRITERS AT LLOYD’S –            )
          SYNDICATE: BRT 2987;                )
 4        UNDERWRITERS AT LLOYD’S -           )
     (7) SYNDICATES: KLN 0510, TMK 1880,      )
 5        BRT 2987, BRT 2988, CNP 4444, ATL   )
          1861, NEON WORLDWIDE                )
 6                                            )
          PROPERTY CONSORTIUM, AUW            )
 7        0609, TAL 1183, AUL 1274;           )
     (8) HOMELAND INSURANCE                   )
 8        COMPANY OF NEW YORK;                )
     (9) HALLMARK SPECIALTY                   )
 9        INSURANCE COMPANY;                  )
                                              )
10        ENDURANCE WORLDWIDE                 )
     (10) INSURANCE LTD T/AS SOMPO            )
11        INTERNATIONAL;                      )
     (11) ARCH SPECIALTY INSURANCE            )
12        COMPANY;                            )
     (12) EVANSTON INSURANCE                  )
13        COMPANY;                            )
                                              )
14   (13) ALLIED WORLD NATIONAL               )
          ASSURANCE COMPANY;                  )
15   (14) LIBERTY MUTUAL FIRE                 )
          INSURANCE COMPANY;                  )
16   (15) LANDMARK AMERICAN                   )
          INSURANCE COMPANY; and              )
17                                            )
     (16) SRU DOE INSURERS 1-20;
                                              )
18                                            )
            Defendants.                       )
19                                            )
20

21

22

23

24

25
26

27

28
                                                        3:21-cv-00231-WHO
      STIPULATED REQUEST FOR ORDER CHANGING TIME AND [PROPOSED] ORDER
     Case 3:21-cv-00231-WHO Document 53 Filed 02/26/21 Page 3 of 10




 1 [Additional Counsel]
    DICELLO LEVITT GUTZLER LLC                     MOUND COTTON WOLLAN &
 2
    MARK A. DICELLO*                               GREENGRASS LLP
 3 madicello@dicellolevitt.com                     LAWRENCE HECIMOVICH, SBN 129688
    KENNETH P. ABBARNO                             lhecimovich@mouncotton.com
 4 kabbarno@dicellolevitt.com                      2200 Powell Street, Suite 1050
    MARK ABRAMOWITZ*                               Emeryville, CA 94608
 5 mabramowitz@dicellolevitt.com                   Telephone: 510.900.9371
    7556 Mentor Avenue
 6
    Mentor, OH 44060                               MOUND COTTON WOLLAN &
 7 Telephone: 440.953.8888                         GREENGRASS LLP
                                                   COSTANTINO SURIANO
 8   BURNS BOWEN BAIR LLP                          csuriano@moundcotton.com
     TIMOTHY W. BURNS                              One New York Plaza
 9   tburns@bbblawllp.com                          New York, NY 10004
     JEFF J. BOWEN*                                Telephone: 212.804.4235
10
     jbowen@bbblawllp.com
11   JESSE J. BAIR*                                DICKINSON WRIGHT PLLC
     jbair@bbblawllp.com                           P. BRUCE CONVERSE, SBN 103207
12   FREYA K. BOWEN*                               BConverse@dickinson-wright.com
     fbowen@bbblawllp.com                          800 W. California Avenue, Suite 110
13   1 South Pinckney Street, Suite 930            Sunnyvale, CA 94086
14   Madison, WI 53703                             Telephone: 602.285.5023
     Telephone: 608.286.2302
15                                                 DICKINSON WRIGHT PLLC
     THE LANIER LAW FIRM PC                        TIMOTHY M. STRONG
16   MARK LANIER*                                  TStrong@dickinson-wright.com
     ALEX BROWN*                                   1850 N. Central Ave. Suite 1400
17   alex.brown@lanierlawfirm.com                  Phoenix, AZ 85004
18   10940 W. Sam Houston Parkway N., Ste. 100     Telephone: 602.285.5031
     Houston, TX 77064
19   Telephone: 713.659.5200                       LEWIS BRISBOIS
                                                   ALAN E. SERDLOW, SBN 130341
20   DANIELS & TREDENNICK                          Alan.Swerdlow@lewisbrisbois.com
     DOUGLAS DANIELS*                              333 Bush Street, Suite 1100
21   douglas.daniels@dtlawyers.com                 San Francisco, CA 94104
22   6363 Woodway, Suite 700                       Telephone: 415.262.8570
     Houston, TX 77057
23   Telephone: 713.917.0024                       LEWIS BRISBOIS
                                                   SETH WEINSTEIN
24   Attorneys for Plaintiffs and Proposed Class   Seth.Weinstein@lewisbrisbois.com
                                                   77 Water St, 21st Floor New York, NY 10005
25
     (application for admission                    Telephone: 212.232.1321
26   pro hac vice to be filed)
                                                   Attorneys for Defendants
27                                                 [Additional Counsel Listed on Next Page]

28
                                                        3:21-cv-00231-WHO
      STIPULATED REQUEST FOR ORDER CHANGING TIME AND [PROPOSED] ORDER
     Case 3:21-cv-00231-WHO Document 53 Filed 02/26/21 Page 4 of 10




 1                                        [Additional Counsel]
                                          ZELLE LLP
 2
                                          DAN MILLEA
 3                                        DMillea@zelle.com
                                          NICK DOLEJSI
 4                                        ndolejsi@zelle.com
                                          500 Washington Avenue South, Suite 4000
 5                                        Minneapolis, MN 55415
                                          Telephone: 612.336.9170
 6

 7                                        ZELLE LLP
                                          MATTHEW GONZALEZ
 8                                        MGonzalez@zelle.com
                                          45 Broadway, Suite 920
 9                                        New York, NY 10006
                                          Telephone: 646.876.4410
10

11                                        ZELLE LLP
                                          SHANNON O’MALLEY
12                                        somalley@zelle.com
                                          KRISTIN CUMMINGS
13                                        kcummings@zelle.com
14                                        901 Main Street, Suite 4000
                                          Dallas, TX 75202
15                                        Telephone: 214.742.3000

16                                        ZELLE LLP
                                          QIANWEI FU, SBN 242669
17                                        qfu@zelle.com
18                                        555 12th Street, Suite 1230
                                          Oakland, CA 94607
19                                        Telephone: 415.693.0700
                                          Attorneys for Defendants
20

21

22

23

24

25
26

27

28
                                                        3:21-cv-00231-WHO
      STIPULATED REQUEST FOR ORDER CHANGING TIME AND [PROPOSED] ORDER
         Case 3:21-cv-00231-WHO Document 53 Filed 02/26/21 Page 5 of 10




 1             Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiffs Menominee Indian Tribe of

 2 Wisconsin, Menominee Indian Gaming Authority d/b/a/ Menominee Casino Resort, and Wolf

 3 River Development Company (collectively, “Plaintiffs”), and Defendants Lexington Insurance

 4 Company, et al. (collectively, “Defendants”), by and through their respective counsel of record,
                  1


 5 hereby stipulate and request as follows:

 6             WHEREAS, Plaintiffs filed their Complaint (the “Complaint”) on November 12, 2020

 7 (Dkt. No. 1-2) in the Superior Court of the State of California in Alameda County, and served

 8 Defendants with the Summons and Complaint no earlier than December 11, 2020;
 9             WHEREAS, Defendants removed this action to United States District Court for the

10 Northern District of California pursuant to the Class Action Fairness Act of 2005 and 28 U.S.C.

11 §§ 1332(d), 1441, 1446, and 1453;

12             WHEREAS, the parties filed a stipulation pursuant to Civil Local Rule 6-1(a) that reset

13 the time for Defendants to respond to the Complaint from January 19, 2021 to February 11, 2021

14 (Dkt. 8);

15             WHEREAS, Defendants filed a Motion to Dismiss the Complaint on February 11, 2021

16 (the “Motion”);

17             WHEREAS, opposition to the Motion is due within 14 days, by February 25, 2021,

18 pursuant to Civil Local Rule 7-3(a), or an amended complaint is due within 21 days, by March 4,

19 2021, pursuant to Fed. R. Civ. P. 15(a)(1)(B);
20             WHEREAS, Plaintiffs intend to file an amended complaint;

21             WHEREAS, the parties have met and conferred regarding a modified pleading and

22
     1
         Underwriters at Lloyd’s – Syndicates: ASC 1414, XLC 2003, TAL 1183, MSP 318, ATL 1861, KLN 510,
23 AGR 3268; Underwriters at Lloyd’s – Syndicate: CNP 4444; Underwriters at Lloyd’s – Aspen Specialty
     Insurance Company; Underwriters At Lloyd’s – Syndicates: KLN 0510, ATL 1861, ASC 1414, QBE 1886,
24 MSP 0318, APL 1969, CHN 2015, XLC 2003; Underwriters At Lloyd’s – Syndicate: BRT 2987;

25 Underwriters At Lloyd’s –Syndicates: KLN 0510, TMK 1880, BRT 2987, BRT 2988, CNP 4444, ATL
   1861, Neon Worldwide Property Consortium, AUW 0609, TAL 1183, AUL 1274; Homeland Insurance
26 Company of New York; Hallmark Specialty Insurance Company; Endurance Worldwide Insurance Ltd t/as
   Sompo International; Arch Specialty Insurance Company; Evanston Insurance Company; Allied World
27 National Assurance Company; Liberty Mutual Fire Insurance Company; Landmark American Insurance
   Company; and SRU Doe Insurers 1-20.
28
                                             1                   3:21-cv-00231-WHO
                         STIPULATED REQUEST FOR ORDER CHANGING TIME
     Case 3:21-cv-00231-WHO Document 53 Filed 02/26/21 Page 6 of 10




 1 briefing schedule that accounts for the schedule of both parties’ counsel;

 2          WHEREAS, the parties stipulated and agreed to request that the pleading and briefing

 3 schedule shall be reset such that: Plaintiffs’ amended complaint shall be due by March 12, 2021;

 4 responsive pleadings or motions shall be due by April 9, 2021; oppositions to any responsive

 5 motions shall be due May 7, 2021, and replies in support of any responsive motions shall be due

 6 by May 21, 2021;

 7          WHEREAS, the parties have agreed to set a hearing date of June 16, 2021 at 2:00 p.m., if

 8 that date is agreeable with the Court; and
 9          WHEREAS, the parties have not requested any prior extensions of time requiring a Court

10 order; and the parties agree that this stipulation and request does not waive any right of the

11 parties to agree to or request further extensions in this action.

12          THEREFORE, IT IS HEREBY STIPULATED AND REQUESTED, pursuant to

13 Civil Local 6-2 and 7-12, that: Plaintiffs’ amended complaint shall be due by March 12, 2021;

14 responsive pleadings or motions shall be due by April 9, 2021; oppositions to any responsive

15 motions shall be due May 7, 2021; replies in support of any responsive motions shall be due by

16 May 21, 2021; and the hearing on Defendants’ Motion to Dismiss shall be continued from April

17 7, 2021 at 2:00 p.m. to June 16, 2021 at 2:00 p.m.

18          SO STIPULATED this __day of February, 2021

19                                            Respectfully submitted,

20   Dated: February 25, 2021                 ANDRUS ANDERSON LLP

21                                            By:    /s/ Jennie Lee Anderson
                                                     Jennie Lee Anderson
22
                                              Attorneys for Plaintiffs and Proposed Class.
23

24

25
26

27

28
                                          2                   3:21-cv-00231-WHO
                      STIPULATED REQUEST FOR ORDER CHANGING TIME
     Case 3:21-cv-00231-WHO Document 53 Filed 02/26/21 Page 7 of 10




 1                                  Respectfully submitted,

 2   Dated: February 25, 2021       GIBSON, DUNN & CRUTCHER LLP

 3                                  By:    /s/ Richard J. Doren
                                           Richard J. Doren
 4
                                    Attorneys for Attorneys for Defendant LEXINGTON
 5                                  INSURANCE COMPANY.
 6
     Dated: February 25, 2021      MOUND COTTON WOLLAN & GREENGRASS LLP
 7
                                   By:     /s/ Lawrence Hecimovich
 8                                         Lawrence Hecimovich
 9                                 Attorneys for Defendant ALLIED WORLD
                                   NATIONAL ASSURANCE COMPANY.
10

11   Dated: February 25, 2021      DICKINSON WRIGHT PLLC
12                                 By:     /s/ P. Bruce Converse
                                           P. Bruce Converse
13
                                   Attorneys for Defendant EVANSTON INSURANCE
14                                 COMPANY.
15
     Dated: February 25, 2021      LEWIS BRISBOIS
16
                                   By:     /s/ Alan E. Serdlow
17
                                           Alan E. Serdlow
18
                                   Attorneys for Defendants Attorneys for Defendants
19                                 HALLMARK SPECIALTY INSURANCE COMPANY
                                   and ASPEN SPECIALTY INSURANCE COMPANY,
20                                 SUED HEREIN AS “UNDERWRITERS AT
                                   LLOYD’S – ASPEN SPECIALTY INSURANCE
21                                 COMPANY.”

22
     Dated: February 25, 2021      ZELLE LLP
23
                                   By:     /s/ Matthew Gonzalez
24                                         Matthew Gonzalez

25                                 By:     /s/ Dan Millea___________________________
                                           Dan Millea
26

27                                 By:     /s/ Nick Dolejsi__________________________
                                           Nick Dolejsi
28
                                        3                   3:21-cv-00231-WHO
                    STIPULATED REQUEST FOR ORDER CHANGING TIME
     Case 3:21-cv-00231-WHO Document 53 Filed 02/26/21 Page 8 of 10




 1
                                   Attorneys for Defendants UNDERWRITERS AT
 2                                 LLOYD’S – SYNDICATES: ASC 1414, XLC 2003,
                                   TAL 1183, MSP 318, ATL 1861, KLN 510, AGR 3268;
 3                                 UNDERWRITERS AT LLOYD’S – SYNDICATE:
                                   CNP 4444; UNDERWRITERS AT LLOYD’S –
 4                                 SYNDICATES: KLN 0510, ATL 1861, ASC 1414,
                                   QBE 1886, MSP 0318, APL 1969, CHN 2015, XLC
 5                                 2003; UNDERWRITERS AT LLOYD’S –
                                   SYNDICATE: BRT 2987; UNDERWRITERS AT
 6                                 LLOYD’S – SYNDICATES: KLN 0510, TMK 1880,
                                   BRT 2987, BRT 2988, CNP 4444, ATL 1861, NEON
 7                                 WORLDWIDE PROPERTY CONSORTIUM, AUW
                                   0609, TAL 1183, AUL 1274; ENDURANCE
 8                                 WORLDWIDE INSURANCE LTD T/AS SOMPO
                                   INTERNATIONAL; and HOMELAND INSURANCE
 9                                 COMPANY OF NEW YORK
10

11   Dated: February 25, 2021      ZELLE LLP

12                                 By:    /s/ Shannon M. O’Malley
                                          Shannon M. O’Malley
13
                                   Attorneys for Defendant ARCH SPECIALTY
14                                 INSURANCE COMPANY, LIBERTY MUTUAL FIRE
                                   INSURANCE COMPANY, and LANDMARK
15                                 AMERICAN INSURANCE COMPANY.
16

17

18

19
20

21

22

23

24

25
26

27

28
                                        4                   3:21-cv-00231-WHO
                    STIPULATED REQUEST FOR ORDER CHANGING TIME
     Case 3:21-cv-00231-WHO Document 53 Filed 02/26/21 Page 9 of 10




 1                                     [PROPOSED] ORDER

 2         As stipulated and pursuant to Civil Local Rules 6-2 and 7-12,, Plaintiffs’ amended

 3 complaint shall be due by March 12, 2021; responsive pleadings or motions shall be due by April

 4 9, 2021; oppositions to any responsive motions shall be due May 7, 2021, and replies in support

 5 of any responsive motions shall be due by May 21, 2021. The hearing on Defendants’ Motion to

 6 Dismiss shall be continued from April 7, 2021 at 2:00 p.m. to June 16, 2021 at 2:00 p.m.

 7         IT IS SO ORDERED

 8
     DATED: February 26, 2021           ______________________________________
 9                                            HON. WILLIAM H. ORRICK
                                              Judge of the United States District Court
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                         5                   3:21-cv-00231-WHO
                     STIPULATED REQUEST FOR ORDER CHANGING TIME
     Case 3:21-cv-00231-WHO Document 53 Filed 02/26/21 Page 10 of 10




 1                                   SIGNATURE ATTESTATION
 2
            I, Jennie Lee Anderson, hereby attest that concurrence in the filing of this document has
 3
     been obtained from the above signatories.
 4

 5    Dated: February 25, 2021               ANDRUS ANDERSON LLP
 6                                           By:    /s/ Jennie Lee Anderson
 7                                                  Jennie Lee Anderson
                                             Attorneys for Plaintiffs and Proposed Class.
 8
 9

10                                   CERTIFICATE OF SERVICE

11
            The undersigned hereby attests that, on February 25, 2021, she served a true and accurate
12
     copy of the foregoing on all parties through this Court’s ECF filing system.
13

14    Dated: February 25, 2021               ANDRUS ANDERSON LLP
15                                           By:    /s/ Jennie Lee Anderson
                                                    Jennie Lee Anderson
16
                                              Attorneys for Plaintiffs and Proposed Class.
17

18

19
20

21

22

23

24

25
26

27

28
                                          6                   3:21-cv-00231-WHO
                      STIPULATED REQUEST FOR ORDER CHANGING TIME
